Citation Nr: 1751781	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  14-14 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee.

2.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the left knee.

3.  Entitlement to an effective date prior to November 8, 2013 for the grant of service connection for radiculopathy of the right lower extremity.

4.  Entitlement to an effective date prior to November 8, 2013 for the grant of service connection for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1999 to June 2003 and in the United States Army from October 2004 to August 2006.  His decorations include the Certificate of Commendation, Meritorious Mast, Letter of Appreciation, Army Commendation Medal, and Army Achievement Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina; and a January 2014 rating decision issued by the RO in Atlanta, Georgia.  Jurisdiction over the case is currently held by the Atlanta RO.

In a September 2014 decision, the Board denied entitlement to increased ratings for radiculopathy of the right and left lower extremities and patellofemoral syndrome of the right and left knees.  The Board also denied an increased rating for thoracic and lumbar muscle spasm and strain in excess of 10 percent prior to November 8, 2013 and granted a 40 percent evaluation, but no higher, from November 8, 2013.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Order, pursuant to a Joint Motion for Partial Remand (Joint Motion) dated that same month, the Court vacated the portion of the September 2014 Board decision that denied increased ratings for the right and left knee disabilities.  The portion of the Board decision that addressed the increased rating claims for radiculopathy of the right and left lower extremities, as well as the thoracic and lumbar spine disability was not disturbed.  The case was remanded to the Board for readjudication consistent with its Order.

This matter was previously before the Board in December 2015 and April 2017, when it was remanded for additional development.  Unfortunately, as there has not been substantial compliance with the April 2017 remand directives, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  

Finally, pursuant to the April 2017 remand, the RO issued a May 22, 2017 Statement of the Case (SOC) regarding the issues of entitlement to service connection for left arm radiculopathy, a neck disability, and a left shoulder disability.  The Board notes that in July 31, 2017 the Veteran submitted a substantive appeal in response to the May 22, 2017 SOC.  This appeal was not timely, and the RO issued August 2017 and October 2017 letters indicating that the Veteran's appeal was untimely and explaining his appellate rights in this regard.  VA has taken no subsequent action leading the Veteran to believe his appeal was perfected as to these issues, and the Board emphasizes that the Veteran is represented by an attorney.  Accordingly, the Board lacks jurisdiction over these matters.  


REMAND

The Board apologizes for the delay, but additional development is required to ensure compliance with prior remand directives.

Regarding the bilateral knee disability, the May 2017 VA examiner indicated that the Veteran did not report flare-ups and the examiner did not provide estimates of additional functional loss during a flare-up.  However, the examiner also noted that the Veteran "can hardly do any physical activity without flare-ups, including walking long distance or up and down stairs."  Further, the examiner noted that bad weather made his knees ache and that he wore braces when he experiences swelling with flare-ups.  This examination is inadequate for rating purposes, as the Veteran reported flares of bilateral knee symptomatology, but no estimate of additional functional loss during a flare-up was furnished.  See Sharp v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1266 (Vet. App. Sep. 6, 2017).  Accordingly, an addendum with retrospective opinions is needed.
Additionally, pursuant to the April 2017 remand, the AOJ was instructed to furnish a SOC pertaining to the December 2014 and January 2015 Notice of Disagreements (NODs) with the effective dates assigned for radiculopathy of the right and left lower extremities in the January 2014 rating decision.  To date, however, no SOC has been furnished, and such should be accomplished on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Any outstanding VA treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records.

2. Then obtain an addendum opinion regarding the nature of the Veteran's bilateral knee disability.  No additional examination is needed, unless the examiner determines otherwise.  The entire claims file should be made available to and reviewed by the examiner should address the following:

(a) Please provide an opinion as to the range of motion of the right and left knees throughout the appeal period (since December 2008) in (1) active motion, (2) passive motion, (3) in weight-bearing (4) and, in nonweight-bearing.  If unable to provide an opinion without resorting to speculation, please provide a rationale for this conclusion (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

(b) Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the knees due to flare-ups throughout the appeal period (since December 2008), accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resort to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  Please include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

3. After completing the actions outlined above, and after undertaking any other development deemed appropriate, readjudicate the issues of entitlement to increased ratings for patellofemoral syndrome of the right and left knee, and issue a Supplemental Statement of the Case, as appropriate.

4. Separately, issue an SOC regarding the issues of entitlement to an effective date prior to November 8, 2013 for the award of service connection for radiculopathy of the right and left lower extremities, including appellate rights.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


